Exhibit 10.3
 
 
NEITHER THE SECURITIES REPRESENTED BY THIS WARRANT NOR THE UNDERLYING SHARES OF
COMMON STOCK HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “1933 ACT”), OR ANY STATE SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR
ANY INTEREST THEREIN MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE
TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH RESPECT THERETO IS
EFFECTIVE UNDER THE 1933 ACT, OR (2) PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE 1933 ACT AND ANY APPLICABLE STATE SECURITIES LAWS AND THE COMPANY
SHALL HAVE RECEIVED AN OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY AS TO SUCH
EXEMPTION.


IN ADDITION, A SECURITIES PURCHASE AGREEMENT DATED AS OF NOVEMBER 30, 2009, A
COPY OF WHICH MAY BE OBTAINED FROM THE COMPANY AT ITS PRINCIPAL EXECUTIVE
OFFICE, CONTAINS CERTAIN ADDITIONAL AGREEMENTS BETWEEN THE PARTIES WITH RESPECT
TO THIS WARRANT.



--------------------------------------------------------------------------------



CHINA POWER EQUIPMENT, INC.


COMMON STOCK PURCHASE WARRANT




Number of
Shares:  ____________                                                                                                           Holder:
_______________


Original Issue Date: ___________, 2009
 
Expiration Date: ______________, 2012
 
Exercise Price per Share: $2.40




THIS COMMON STOCK PURCHASE WARRANT is issued by CHINA POWER EQUIPMENT, INC., a
Maryland corporation (the “Company”) pursuant to a Securities Purchase Agreement
dated November 30, 2009 (“Purchase Agreement”).


The Company hereby certifies that, for value received, ________________, or
registered assigns (the “Warrant Holder”), is entitled, subject to the terms set
forth below, to purchase from the Company up to _______________ shares (as
adjusted from time to time as provided in Section 7 of this Warrant, the
“Warrant Shares”) of common stock, $.001 par value (the “Common Stock”), of the
Company at a price of two dollars forty cents ($2.40) per Warrant Share (as
adjusted from time to time as provided in Section 7, the “Exercise Price”), at
any time and from time to time from and after the date thereof and through and
including 5:00 p.m. New York City time on ___________, 2012 (the “Expiration
Date”), and subject to the following terms and conditions:
 
1.    Registration of Warrant.  The Company shall register this Warrant upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Warrant Holder hereof from time to
time.  The Company may deem and treat the registered Warrant Holder of this
Warrant as the absolute owner hereof for the purpose of any exercise hereof or
any distribution to the Warrant Holder, and for all other purposes, and the
Company shall not be affected by notice to the contrary.
 
2.     Investment Representation.  The Warrant Holder by accepting this Warrant
represents that the Warrant Holder is acquiring this Warrant for Holder’s own
account or the account of an affiliate that is an accredited investor, which has
been identified to and approved by the Company (such approval not to be
unreasonably withheld or delayed), for investment purposes and not with the view
to any offering or distribution and that the Warrant Holder will not sell or
otherwise dispose of this Warrant or the underlying Warrant Shares in violation
of applicable securities laws.  The Warrant Holder acknowledges that the
certificates representing any Warrant Shares will bear a legend indicating that
they have not been registered under the 1933 Act, and may not be sold by the
Warrant Holder except pursuant to an effective registration statement or
pursuant to an exemption from registration requirements of the 1933 Act and in
accordance with federal and state securities laws.  If this Warrant was acquired
by the Warrant Holder pursuant to the exemption from the registration
requirements of the 1933 Act afforded by Regulation S thereunder, the Warrant
Holder acknowledges and covenants that this Warrant may not be exercised by or
on behalf of a Person during the one year distribution compliance period (as
defined in Regulation S) following the date hereof.  “Person” means an
individual, partnership, firm, limited liability company, trust, joint venture,
association, corporation, or any other legal entity.
 

--------------------------------------------------------------------------------


 
3.     Validity of Warrant and Issue of Shares.  The Company represents and
warrants that this Warrant has been duly authorized and validly issued and
warrants and agrees that all of Common Stock that may be issued upon the
exercise of the rights represented by this Warrant will, when issued upon such
exercise, be duly authorized, validly issued, fully paid and nonassessable and
free from all taxes, liens and charges with respect to the issue thereof other
than those incurred by the Holder.  The Company further warrants and agrees that
during the Exercise Period, the Company will at all times have authorized and
reserved a sufficient number of Common Stock to provide for the exercise of the
rights represented by this Warrant.
 
4.     Registration of Transfers and Exchange of Warrants.
 
a.   Subject to compliance with the federal and state securities laws, the
Company shall register the transfer of any portion of this Warrant in the
Warrant Register, upon surrender of this Warrant with the Form of Assignment
attached hereto duly completed and signed, to the Company at the office
specified in or pursuant to Section 13.  Upon any such registration or transfer,
a new warrant to purchase Common Stock, in substantially the form of this
Warrant (any such new warrant, a “New Warrant”), evidencing the portion of this
Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Warrant Holder.  The acceptance of the New
Warrant by the transferee thereof shall be deemed the acceptance of such
transferee of all of the rights and obligations of a Warrant Holder of a
Warrant.
 
b.   This Warrant is exchangeable, upon the surrender hereof by the Warrant
Holder to the office of the Company specified in or pursuant to Section 9 for
one or more New Warrants, evidencing in the aggregate the right to purchase the
number of Warrant Shares which may then be purchased hereunder.  Any such New
Warrant will be dated the date of such exchange.
 
5.     Exercise of Warrants.


a.   Upon surrender of this Warrant with the Form of Election to Purchase
attached hereto duly completed and signed to the Company, at its address set
forth in Section 13, and upon payment and delivery of the Exercise Price per
Warrant Share multiplied by the number of Warrant Shares that the Warrant Holder
intends to purchase hereunder, in lawful money of the United States of America,
by wire transfer or by certified or official bank check or checks, to the
Company, all as specified by the Warrant Holder in the Form of Election to
Purchase, the Company shall promptly (but in no event later than 7 business days
after the Date of Exercise (as defined herein)) issue or cause to be issued  and
cause to be delivered to or upon the written order of the Warrant Holder and in
such name or names as the Warrant Holder may designate (subject to the
restrictions on transfer described in the legend set forth on the face of this
Warrant), a certificate for the Warrant Shares issuable upon such exercise, with
such restrictive legend as required by the 1933 Act.  Any person so designated
by the Warrant Holder to receive Warrant Shares shall be deemed to have become
holder of record of such Warrant Shares as of the Date of Exercise of this
Warrant.
 
b.   A “Date of Exercise” means the date on which the Company shall have
received (i) this Warrant (or any New Warrant, as applicable), with the Form of
Election to Purchase attached hereto (or attached to such New Warrant)
appropriately completed and duly signed, and (ii) payment of the Exercise Price
for the number of Warrant Shares so indicated by the Warrant Holder to be
purchased.
 
c.   This Warrant shall be exercisable at any time and from time to time during
the Exercise Period for such number of Warrant Shares as is indicated in the
attached Form of Election to Purchase.  If less than all of the Warrant Shares
which may be purchased under this Warrant are exercised at any time, the Company
shall issue or cause to be issued, at its expense, a New Warrant evidencing the
right to purchase the remaining number of Warrant Shares for which no exercise
has been evidenced by this Warrant.
 
d.   (i) Notwithstanding anything contained herein to the contrary, but subject
to Section 5(e) and Section 6, the Holder may, at Holder’s election exercise
this Warrant, in whole or in part, and in lieu of making the cash payment
otherwise contemplated to be made to the Company upon such exercise in payment
of the Exercise Price, elect instead to receive upon such exercise the “Net
Number” of shares of Common Stock determined according to the following formula
(a “Cashless Exercise”):
 
Net Number = (A x (B - C))/B
 
(ii)           For purposes of the foregoing formula:
 
A= the total number shares with respect to which this Warrant is then being
exercised.
 
B= the last reported sale price (as reported by Bloomberg) of the Common Stock
on the trading day immediately preceding the date of the Exercise Notice.
 
C= the Warrant Exercise Price then in effect at the time of such exercise.
 
e.  The holder of this Warrant may not make a Cashless Exercise (i) during the
six (6) months following the Original Issue Date (the “Cashless Start Date”) or
(ii) thereafter, if the resale of the Warrant Shares by the Holder of the
Warrant Shares is covered by an effective registration statement.
 

--------------------------------------------------------------------------------


 
6.     Maximum Exercise.  The Warrant Holder shall not be entitled to exercise
this Warrant on a Date of Exercise in connection with that number of shares of
Common Stock which would be in excess of the sum of (i) the number of shares of
Common Stock beneficially owned by the Warrant Holder and its affiliates on the
Date of Exercise, and (ii) the number of shares of Common Stock issuable upon
the exercise of this Warrant with respect to which the determination of this
limitation is being made on an Date of Exercise, which would result in
beneficial ownership by the Warrant Holder and its affiliates of more than 4.9%
of the outstanding shares of Common Stock on such date.  This Section 6 may not
be waived or amended. As used in this Warrant, beneficial ownership shall be
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and Regulation 13d-3 thereunder.
 
7.     Adjustment of Exercise Price and Number of Shares.  The character of the
shares of stock or other securities at the time issuable upon exercise of this
Warrant and the Exercise Price therefore, are subject to adjustment upon the
occurrence of any of the following events which shall have occurred or which
shall occur at any time on or after the Closing Date, as defined in the Purchase
Agreement and regardless of whether any Warrants were issued on the Closing
Date, and all such adjustments shall be cumulative:
 
a.   Adjustment for Stock Splits, Stock Dividends, Recapitalizations, Etc.  The
Exercise Price of this Warrant and the number of shares of Common Stock or other
securities at the time issuable upon exercise of this Warrant shall be
appropriately adjusted to reflect any stock dividend, stock split, stock
distribution, combination of shares, reverse split, reclassification,
recapitalization or other similar event affecting the number of outstanding
shares of stock or securities.
 
b.   Adjustment for Reorganization, Consolidation, Merger, Etc.  In case of any
consolidation or merger of the Company with or into any other corporation,
entity or person, or any other corporate reorganization, in which the Company
shall not be the continuing or surviving entity of such consolidation, merger or
reorganization (any such transaction being hereinafter referred to as a
“Reorganization”), then, in each case, the holder of this Warrant, on exercise
hereof at any time after the consummation or effective date of such
Reorganization (the “Effective Date”), shall receive, in lieu of the shares of
stock or other securities at any time issuable upon the exercise of the Warrant
issuable on such exercise prior to the Effective Date, the stock and other
securities and property (including cash) to which such holder would have been
entitled upon the Effective Date if such holder had exercised this Warrant
immediately prior thereto (all subject to further adjustment as provided in this
Warrant).
 
c.   Certificate as to Adjustments.  In case of any adjustment or readjustment
in the price or kind of securities issuable on the exercise of this Warrant, the
Company will promptly give written notice thereof to the holder of this Warrant
in the form of a certificate, certified and confirmed by the Board of Directors
of the Company, setting forth such adjustment or readjustment and showing in
reasonable detail the facts upon which such adjustment or readjustment is based.
 
8.     Fractional Shares.  The Company shall not be required to issue or cause
to be issued fractional Warrant Shares on the exercise of this Warrant.  The
number of full Warrant Shares that shall be issuable upon the exercise of this
Warrant shall be computed on the basis of the aggregate number of Warrants
Shares purchasable on exercise of this Warrant so presented.  If any fraction of
a Warrant Share would, except for the provisions of this Section 8, be issuable
on the exercise of this Warrant, the Company shall, at its option, (i) pay an
amount in cash equal to the Exercise Price multiplied by such fraction or (ii)
round the number of Warrant Shares issuable, up to the next whole number.
 
9.     Sale or Merger of the Company.  Upon a Merger Transaction, the
restriction contained in Section 6 shall immediately be released and the Warrant
Holder will have the right to exercise this Warrant concurrently with such
Merger Transaction.  For purposes of this Warrant, the term “Merger Transaction”
shall mean a consolidation or merger of the Company into another company or
entity in which the Company is not the surviving entity or the sale of all or
substantially all of the assets of the Company to another company or entity not
controlled by the then existing stockholders of the Company.
 
10.   Notice of Intent to Sell or Merge the Company.  The Company will give
Warrant Holder ten (10) business days notice before any Merger Transaction.
 
11.   Issuance of Substitute Warrant. In the event of a merger, consolidation,
recapitalization or reorganization of the Company or a reclassification of
Company shares of stock, which results in an adjustment to the number of shares
subject to this Warrant and/or the Exercise Price hereunder, the Company agrees
to issue to the Warrant Holder a substitute Warrant reflecting the adjusted
number of shares and/or Exercise Price upon the surrender of this Warrant to the
Company.  However, in the event that the Company does not issue a substitute
warrant, the number and class of Warrant Shares or other securities and the
Exercise Price shall be adjusted as provided in this Warrant, and this Warrant
shall relate the adjusted number of Warrant Shares and Exercise Price.
 

--------------------------------------------------------------------------------


 
12.    Right of Redemption/ Mandatory Exercise.
 
                         a.        
(i) At any time that (a) the Market Price of the Common Stock shall equal or
exceed the Target Price on each trading day for twenty (20) consecutive trading
days and (b) there is an effective registration statement covering the resale of
the Warrant Shares by the Holder, the Company shall have the right, upon written
notice of at least ten (10) trading days, to require that the Holder exercise
the Warrant in full (an “Exercise Notice”).  In the event that the Holder does
not exercise the Warrant in full by such date (the “Mandatory Exercise
Date”),  the Company may redeem the then outstanding balance of the Warrant at
the Redemption Price of one cent ($.01) per share of Common Stock issuable upon
exercise of the Warrant.  The Exercise Notice shall be mailed by first class
mail, postage prepaid, and sent by telecopier and e-mail, and shall be deemed
given on the date of receipt of the notice by the Holder.  If the exercise by
the Company of its right of redemption pursuant to this Section 12(a)(i) would
result in a violation of the 4.9% Limitation, the Company shall not have the
right to redeem the Holder’s Warrant to the extent that the exercise of the
Warrant as to which the Exercise Notice is given would result in such a
violation.  In such event, the Company may subsequently exercise its right to
redeem the remaining balance of the Warrant held by the Holder on and subject to
the provisions of this Section 12(a)(i).
 
 
(ii) At any time that the Market Price of the Common Stock shall equal or exceed
the Target Price on each trading day for twenty (20) consecutive trading days
after the Cashless Start Date, the Company shall have the right, upon written
notice of at least ten (10) trading days, to require that the Holder exercise
the Warrant in full pursuant to a Cashless Exercise (a “Cashless Exercise
Notice”).  In the event that the Holder does not exercise the Warrant in full by
such date (the “Mandatory Cashless Exercise Date”), the Company may redeem the
then outstanding balance of the Warrant at the Redemption Price of one cent
($.01) per share of Common Stock issuable upon Cashless Exercise of the
Warrant.  The Cashless Exercise Notice shall be mailed by first class mail,
postage prepaid, and sent by telecopier and e-mail, and shall be deemed given on
the date of receipt of the notice by the Holder.  If the exercise by the Company
of its right of redemption pursuant to this Section 12(a)(ii) would result in a
violation of the 4.9% Limitation, the Company shall not have the right to redeem
the Holder’s Warrant to the extent that the exercise of the Warrant as to which
the Exercise Notice is given would result in such a violation.  In such event,
the Company may subsequently exercise its right to redeem the remaining balance
of the Warrant held by the Holder on and subject to the provisions of this
Section 12(a)(ii).

 

 
(iii) As used in this Section 12, the following terms shall have the meanings
set forth below:

 

 
“Market Price” shall mean the closing bid price of the Common Stock (as reported
by Bloomberg L.P. or, if the Common Stock is traded on the NASDAQ Stock Market
or the NYSE Amex, as reported by such market or exchange).

 

 
“Target Price” shall mean three and 50/100 dollars ($3.50).

 
 b.
            Notwithstanding any other provision of this Section 12:

 
  
(i) The Redemption Date shall be postponed for two (2) trading days for each day
after the Warrant is called for redemption that the Market Price of the Common
Stock is less than the Target Price; provided, however, that if the Market Price
shall be less than the Target Price for ten (10) consecutive trading days or
fifteen (15) trading days during the period from the date the Warrant is called
for redemption to the Redemption Date, the Company’s right to redeem any portion
of the Warrant not theretofore exercised or converted shall terminate, subject
to the right of the Company to call the remaining portion of the Warrant for
redemption pursuant to this Section 12.

 
           c.
 
The Exercise Notice shall specify (i) the Redemption Price, (ii) the Redemption
Date, (iii) the place where the Warrants shall be delivered and the Redemption
Price shall be paid, (iv) the number of Warrants being called for redemption if
less than all of the Warrants are being redeemed, and (v) that the right to
exercise the Warrants shall terminate at 5:30 p.m. (New York City time) on the
trading day immediately preceding the Redemption Date.  No failure to mail such
notice nor any defect therein or in the mailing thereof shall affect the
validity of the proceedings for such redemption except as to a Holder (x) to
whom notice was not mailed or (y) whose notice was defective.  An affidavit of
the Chief Financial Officer of the Company that Exercise Notice has been mailed
shall, in the absence of fraud, be prima facie evidence of the facts stated
therein.

 
          d.
Any right to exercise or convert a Warrant to the extent that the Warrant was
called for redemption shall terminate at 5:30 p.m. (New York City time) on the
Redemption Date.  After such time, Holders of the Warrants shall have no further
rights except to receive, upon surrender of the Warrant, the Redemption Price
without interest, subject to the provisions of applicable laws relating to the
treatment of abandoned property.

 

--------------------------------------------------------------------------------


 
13.   Notice.  All notices and other communications hereunder shall be in
writing and shall be deemed to have been given (i) on the date they are
delivered if delivered in person; (ii) on the date initially received if
delivered by facsimile transmission followed by registered or certified mail
confirmation; (iii) on the date delivered by an overnight courier service; or
(iv) on the date of delivery after it is mailed by registered or certified mail,
return receipt requested with postage and other fees prepaid as follows:


 If to the Company:
 
                                                c/o China Power Equipment, Inc.
Attn: Ms. Yarong Feng
6th Floor, Fei Jing International, No. 15 Gaoxin 6 Road, Hi-tech Industrial
Xi’an, Shaanxi, China 710075
Email: fyr@xa-fj.com 
Fax:


with a copy to, which copy shall not constitute a notice:


Guzov Ofsink, LLC
600 Madison
New York, New York 10022
Attention: Darren Ofsink
E-mail: dofsink@golawintl.com
Fax: (212) 688-7273
 
If to the Warrant Holder:


At the address or facsimile number of such Holder appearing on the books of the
Company.
 
14.    Miscellaneous.


a.  This Warrant shall be binding on and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.  This Warrant may
be amended only by a writing signed by the Company and the Warrant Holder.
 
b.  Nothing in this Warrant shall be construed to give to any person or
corporation other than the Company and the Warrant Holder any legal or equitable
right, remedy or cause of action under this Warrant; this Warrant shall be for
the sole and exclusive benefit of the Company and the Warrant Holder.
 
c.  This Warrant shall be governed by, construed and enforced in accordance with
the internal laws of the State of New York without regard to the principles of
conflicts of law thereof.
 
d.  The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.
 
e.  In case any one or more of the provisions of this Warrant shall be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonably
substitute therefore, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.
 
f.  The Warrant Holder shall not, by virtue hereof, be entitled to any voting or
other rights of a stockholder of the Company, either at law or equity, and the
rights of the Warrant Holder are limited to those expressed in this Warrant.
 
[Signature Page Follows]
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
the authorized officer as of the date first above stated.




Date: ________________                           CHINA POWER EQUIPMENT, INC.




                                                                            By:______________________________                                      
                                                                            Name:
Yongxing Song
                                                                           Title:  Chief
Executive Officer
 
 















--------------------------------------------------------------------------------










FORM OF ELECTION TO PURCHASE


(To be executed by the Warrant Holder to exercise the right to purchase shares
of
Common Stock under the foregoing Warrant)


To:  CHINA POWER EQUIPMENT, INC.:


In accordance with the COMMON STOCK WARRANT enclosed with this Form of Election
to Purchase, the undersigned hereby irrevocably elects to purchase
______________ shares of Common Stock (“Common Stock”), $.001 par value, of
China Power Equipment, Inc. and encloses the warrant and $____ for each Warrant
Share being purchased or an aggregate of $________________ in cash or certified
or official bank check or checks, which sum represents the aggregate Exercise
Price (as defined in the Warrant) together with any applicable taxes payable by
the undersigned pursuant to the Warrant.


The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of:
 

                   
(Please print name and address)
               
(Please insert Social Security or Tax Identification Number)
 

                                                         
 
If the number of shares of Common Stock issuable upon this exercise shall not be
all of the shares of Common Stock which the undersigned is entitled to purchase
in accordance with the enclosed Warrant, the undersigned requests that a New
Warrant (as defined in the Warrant) evidencing the right to purchase the shares
of Common Stock not issuable pursuant to the exercise evidenced hereby be issued
in the name of and delivered to:
                                                                           
 

                   
(Please print name and address)
 

 
 

Dated:     
                        
 
Name of Warrant Holder:
         
(Print)  
         
(By:) 
         
(Name:)  
         
(Title:)  
   

 
(Signature must conform in all respects to name of Warrant Holder as specified
on the face of the Warrant)

